Citation Nr: 0407834	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 9, 1945 to May 
24, 1946.  He died in August 1980.  The appellant (also 
referred to as "claimant") is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.  The appellant entered notice of 
disagreement with this decision in May 2000; the RO issued a 
statement of the case in April 2003; and the appellant 
entered a substantive appeal, on a VA Form 9, which was 
received in July 2003. 

The RO informed the appellant by letter on October 2001 that 
she was not represented by a recognized service organization 
or representative and she was afforded an opportunity to 
appoint such representation.  She submitted a signed VA Form 
21-22 shortly thereafter, designating "VA" or "XA" as her 
representative.  As explained below in detail, VA, or more 
specifically the RO, did assist the appellant with the 
development of her claim.  However, as VA is the appellee, it 
cannot represent the appellant.  XA is not a representative 
or agent recognized by VA.  The appellant has been afforded 
opportunities to appoint a recognized representative; she has 
failed to do so, and the case is ready for appellate review.  
38 U.S.C.A. § 5901 (West 2002); 38 C.F.R. §§ 14.629, 20.600, 
20.604 (2003).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits; 
further medical opinion is not necessary to decide the claim 
because there is no reasonable possibility that further 
medical opinion would aid in substantiating the claim. 

2.  The veteran died in August 1980; the Register of Deaths 
lists the immediate cause of death as respiratory failure due 
to far advanced pulmonary tuberculosis.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability; the veteran's 
pulmonary tuberculosis did not begin until many years after 
service separation.

4.  There is no injury or disease in service to which the 
veteran's pulmonary tuberculosis could be related by 
competent medical opinion evidence. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312, 3.374 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Board finds in this  case that the VCAA 
requirements have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for the cause of the veteran's 
death.  In various letters dated in October 2001, November 
2001, and August 2003, the RO informed the appellant of the 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, including 
the need for evidence of an injury or disease in military 
service, and medical opinion evidence to show that the 
veteran died from a service-related injury or disease.  The 
RO advised the appellant that VA would request any 
information or evidence the appellant wanted VA to obtain, 
and any medical evidence from doctors about which she told 
VA, and requested the appellant to provide information 
regarding the veteran's medical treatment; the RO sent VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  

The RO also advised the appellant that she could obtain any 
of the records and send them to VA.  The RO requested the 
appellant to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the appellant to use for her answer.  In the April 2003 
statement of the case, the RO provided the appellant the 
statutory and regulatory provisions of the VCAA.  Thus, the 
appellant has been advised which portion of evidence is to be 
provided by her and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  The appellant has 
expressed that she has no more evidence to submit.  In 
letters received in July 2000, September 2000, October 2002, 
April 2003, and September 2003, and in an October 2000 
affidavit, the appellant wrote that she could not produce or 
secure any more evidence, but had forwarded all documents or 
evidence to VA.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  She has repeatedly written that she 
has no more evidence to submit and is not aware of any more 
evidence that could be secured.  VA specifically requested 
medical records of the veteran's terminal hospitalization and 
treatment in 1980.  

Moreover, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(2) (West 2002).  Despite the 
information provided by the RO and the Board, the appellant 
has not submitted competent medical opinion evidence that 
shows the veteran had any lung injury or disease during 
service or that tends to link the veteran's death due to 
pulmonary tuberculosis to his period of active service.  The 
VCAA specifically provides that a medical examination or 
medical opinion will be afforded a claimant when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  An examination or opinion is 
"necessary to make a decision on a claim" when lay or 
medical evidence (including statements of the claimant) 
contain competent evidence of a current disability or 
persistent or recurrent symptoms of disability, the evidence 
indicates that the disability or symptoms may be associated 
with military service, and the record does not contain 
sufficient medical evidence for the Secretary of VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  With regard to the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that further assistance in the form of medical opinion 
is not warranted by the VCAA because there is no relevant 
injury or disease in service to which the veteran's 
subsequent pulmonary tuberculosis, diagnosed many years after 
service, could be related.  38 U.S.C.A. § 5103A(d)(2)(B) 
(West 2002).  The Board further finds that the record in this 
case shows post-service onset of pulmonary tuberculosis many 
years after service separation, and no relationship of the 
pulmonary tuberculosis to service.  The Board finds that the 
record otherwise contains sufficient medical evidence to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  Accordingly, the Board finds that no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, supra.

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service incurrence will be presumed for 
tuberculosis (for veterans having 90 days or more of wartime 
service or service after January 31, 1946) if manifest to a 
compensable degree within three years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

A diagnosis of active pulmonary tuberculosis by a private 
physician on the basis of an examination, observation, or 
treatment will not accepted to show the disease was initially 
manifested after discharge from active service unless 
confirmed by acceptable clinic, X-ray, or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In this case, the veteran died in August 1980 at the age of 
57.  The Register of Deaths lists the immediate cause of 
death as respiratory failure due to far advanced pulmonary 
tuberculosis, and does not indicate any other significant 
conditions that contributed to the veteran's death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidence does not show 
that the veteran had been diagnosed with pulmonary 
tuberculosis within three years of separation from service; 
his fatal lung disease was first diagnosed at the earliest in 
1951 or the 1960s, and only then by history presented in 1979 
and 1980.  Moreover, as to a diagnosis in the early 1950s, 
such has not been confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374.  Pulmonary tuberculosis was noted in 1980 to 
be far advanced but this was decades after service.    

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death.  The 
appellant does not explicitly claim a nexus between the cause 
of the veteran's death by pulmonary tuberculosis and service.  
Moreover, although the appellant is competent to testify as 
to any symptoms she observed the veteran experience at any 
time, as the appellant is a lay person not shown to possess 
the medical training and expertise necessary to render a 
medical opinion, any implied assertions that the veteran's 
terminal pulmonary tuberculosis was related to his active 
military service do not constitute medical evidence of a 
nexus between the cause of the veteran's death and any injury 
or disease during his active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). See also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The veteran's medical and personnel 
records reflect no complaints, clinical findings, or 
diagnosis of lung disease, to include tuberculosis.  The only 
disorder noted in the service medical records was an abscess 
on the thigh that was diagnosed as cellulitis.  A service 
examination in November 1945 reflects no evidence of 
pulmonary disease or injury; the lungs were found to be 
normal, and the veteran was described as physically fit.  At 
a service separation examination in May 1946, no pulmonary 
abnormalities were noted, and a chest X-ray revealed a 
healthy chest.  

The evidence also reflects no medical evidence of pulmonary 
tuberculosis after service until 1978; as noted above, the 
veteran's history presented in 1979 and 1980 that include 
treatment of pulmonary tuberculosis beginning in 1951, in the 
absence of acceptable clinic, X-ray, or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment, does not establish a 
diagnosis at that time.  38 C.F.R. § 3.374.  Terminal medical 
records reflect treatment decades after service for the 
veteran's advanced pulmonary tuberculosis, emphysema, 
intestinal parasitism, and anemia. 

There is no competent medical evidence of record of a nexus 
between the veteran's terminal pulmonary tuberculosis and any 
injury or disease during active duty service, and no evidence 
of a pulmonary injury or disease during the veteran's active 
service to which medical opinion could relate the veteran's 
terminal pulmonary tuberculosis.  For these reasons, the 
Board finds that the weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.312.  In reaching this 
decision the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



